Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paula Hanson-Hodge appeals the district court’s order granting summary judgment in favor of the Appellee on Hodge’s claim of retaliation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hanson-Hodge v. Colvin, No. 1:14-cv-00744-LO-TCB, 2016 WL 595293 (E.D. Va. Jan. 21 & Feb. 12, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED